NUMBER 13-22-00480-CV

                    COURT OF APPEALS THIRTEENTH

                        DISTRICT OF TEXAS CORPUS

                              CHRISTI – EDINBURG


                      IN THE INTEREST OF J.P.S., A CHILD


                  On appeal from County Court at Law No. 5
                         of Nueces County, Texas


                                        ORDER

  Before Chief Justice Contreras and Justices Benavides and Tijerina
                          Order Per Curiam

      On October 7, 2022, appellant Cayla Payne filed a notice of appeal from a final order

terminating her parental rights. Appeals in parental termination cases are governed by the

rules of appellate procedure for accelerated appeals, which include expedited deadlines

and procedures. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a). The intermediate

appellate courts are directed to ensure “as far as reasonably possible” that appeals in such

cases are brought to final disposition within 180 days of the date the notice of appeal is
filed. See TEX. R. JUD. ADMIN. 6.2(a).

       Under these expedited deadlines, the reporter’s record in this case should have

been filed on October 17, 2022, and Payne’s brief on November 7, 2022. See TEX. R. APP.

P. 26.1(b), 35.1(b), 38.6(a). However, Payne’s appellate counsel failed to request the

reporter’s record until November 2, 2022, causing a significant delay in this accelerated

proceeding. See id. R. 38.6(b)(1) (requiring appellant to request the reporter’s record when

she files her notice of appeal). To date, the Court has not received the reporter’s record or

Payne’s brief.

       To ensure the parties comply with the filing deadlines going forward, the Court orders

the court reporter to file the reporter’s record by November 14, 2022. The Court further

orders Payne to file her brief by December 5, 2022, and appellee to file its brief by

December 27, 2022. A request for extension by either party will be disfavored absent

extraordinary circumstances.

                                                                      PER CURIAM


Delivered and filed on the
8th day of November, 2022.




                                              2